Case 4:21-cv-02609 Document 13-1 Filed on 08/23/21 in TXSD Page 1 of 13




                 Exhibit 1
Case 4:21-cv-02609 Document 13-1 Filed on 08/23/21 in TXSD Page 2 of 13
Case 4:21-cv-02609 Document 13-1 Filed on 08/23/21 in TXSD Page 3 of 13
Case 4:21-cv-02609 Document 13-1 Filed on 08/23/21 in TXSD Page 4 of 13
Case 4:21-cv-02609 Document 13-1 Filed on 08/23/21 in TXSD Page 5 of 13
Case 4:21-cv-02609 Document 13-1 Filed on 08/23/21 in TXSD Page 6 of 13
Case 4:21-cv-02609 Document 13-1 Filed on 08/23/21 in TXSD Page 7 of 13
Case 4:21-cv-02609 Document 13-1 Filed on 08/23/21 in TXSD Page 8 of 13
Case 4:21-cv-02609 Document 13-1 Filed on 08/23/21 in TXSD Page 9 of 13
Case 4:21-cv-02609 Document 13-1 Filed on 08/23/21 in TXSD Page 10 of 13
Case 4:21-cv-02609 Document 13-1 Filed on 08/23/21 in TXSD Page 11 of 13
Case 4:21-cv-02609 Document 13-1 Filed on 08/23/21 in TXSD Page 12 of 13
Case 4:21-cv-02609 Document 13-1 Filed on 08/23/21 in TXSD Page 13 of 13
